         Case
          Case:4:15-cv-00413-HSG
                 16-15374, 11/05/2018,
                                   Document
                                       ID: 11071421,
                                              63 Filed
                                                     DktEntry:
                                                       11/05/1843, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     NOV 05 2018
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 TUCKER DURNFORD, individually                  No. 16-15374
 and on behalf of all others similarly
 situated,
                                                D.C. No. 3:15-cv-00413-HSG
               Plaintiff - Appellant,           U.S. District Court for Northern
                                                California, San Francisco
   v.
                                                MANDATE
 MUSCLEPHARM CORP.,

               Defendant - Appellee.


        The judgment of this Court, entered October 12, 2018, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Costs are taxed against the appellee in the amount of $170.40.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica F. Flores Poblano
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
